       Case 8:19-cr-00061-JVS Document 18 Filed 04/10/19 Page 1 of 1 Page ID #:318
       /~                ,.
   `~ /        ~~     l \~
       u           ~~ ~~                                                                                  r~~cv - ovu ~ n~n~v ~rv~uiviv
                                                                                                         CLERK, U.S. DISTRICT COURT


                                                                                                                APR I 0 2019
                                        UNITED STATES DISTRICT COURT
                                                                                                      CENTRAL DISTRICT OF CALIFORNIA
                                       CENTRAL DISTRICT OF CALIFORNIA                                 BY                     DEPUTY

 UNITED STATES OF AMERICA,
                                                                           InitialIr~ct~pen~      R 19                      ~"
                                                                                   JA                                OO~b ~. s
                                                                           Case number to be assigned by Criminal Intake Clerk
                                                 PLAINTIFF                 Superseding Indictment
                                  V.


MICHAEL JOHN AVENATTI,                                                     Case number

                                                                               NOTICE TO COURT OF COMPLEX
                                                                                      CRIMINAL CASE
                                            DEFENDANT(S). I (To be filed at the time the Indictment is filed or upon the filing of a Superseding
                                                            Indictment in a case not previously identified as complex.)



 ❑
 x Initial Indictment

     Upon a careful review of the initial indictment, it is the opinion of the United States Attorney's Office that
     this case qualifies as complex because:

    There are eight(8) or more defendants. The number of defendants is

     and/or

X The presentation of the evidence in the Government's case-in-chief(including cross-examination) will
~
     will exceed twelve (12) trial days. The current estimate is                15         trial days.


~ Superseding Indictment

    Upon careful review of the                        superseding indictment, it is the opinion of the United States
    Attorney's Office that this case now qualifies as complex because:

~ There are eight(8) or more defendants. The number of defendants is                                         .The previous number
    of defendants was

    and/or

~ The presentation of the evidence in the Government's case-in-chief(including cross-examination) will
    will exceed twelve (12) trial days. The current estimate is                            trial days. The previous estimate was
                    trial days.


               Apri19, 2019
                  Date                                                ssistan        nited States Attorn


CR-63(09/14)                            NOTICE TO COURT OF COMLEX CRIMINAL CASE
